PRETTYMAN, Senior Circuit Judge
(concurring).
I concur in the decision and agree with the opinion in this case. I add this note only to aid in highlighting the desirability of an authoritative solution to the procedural problem here posed. The problem is the lack in administrative procedure of a simple device whereby questions of law can be reached quickly for solution when the facts in the case are not disputed. In other words, there is an imperative need in administrative law for a process similar to the judicial procedures of summary judgment or motion for judgment on the pleadings. It is startlingly inept to require the presentation in evidentiary form of quantities of complicated technical factual material when it is undisputed and the disputed question is purely a question of law. The courts cannot supply the agencies with such a procedure. It is a problem for the Congress. Reports indicate that a proposal on the matter is pending there. This case vivifies the need for it.